File No. 812-13878 Before the SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 In the Matter of the Application of: GLADSTONE CAPITAL CORPORATION GLADSTONE INVESTMENT CORPORATION GLADSTONE LENDING CORPORATION GLADSTONE PARTNERS FUND, LP GLADSTONE MANAGEMENT CORPORATION SECOND AMENDED AND RESTATED APPLICATION FOR AN ORDER UNDER SECTIONS 17(d), 57(a)(4), and 57(i) OF THE INVESTMENT COMPANY ACT OF 1d-1 UNDER THE INVESTMENT COMPANY ACT OF 1(d), 57(a)(4), and 57(i) OF THE INVESTMENT COMPANY ACT OF 1d-1 Please direct all communications, notices and orders to: Gladstone Management Corp. 1521 Westbranch Dr., Suite 200 McLean, VA 22102 Attention:David Gladstone Michael L. LiCalsi Copies to: Eric S. Purple K&L Gates, LLP 1treet, NW Washington, DC 20006-1601 (202) 778-9220 (202) 778-9100 (fax) This document contains 21 pages (including exhibits), which have been numbered sequentially. 1 UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION In the matter of: GLADSTONE CAPITAL CORPORATION GLADSTONE INVESTMENT CORPORATION GLADSTONE LENDING CORPORATION GLADSTONE PARTNERS FUND, LP GLADSTONE MANAGEMENT CORPORATION 1521 Westbranch Dr., Suite 200 McLean, VA 22102 Second Amended and Restated Application for an Order under Sections 17(d), 57(a)(4), and 57(i) of theInvestment Company Act of 1940 and Rule 17d-1 under the Investment Company Act of 1940 Permitting Certain Joint Transactions Otherwise Prohibited by Sections 17(d), 57(a)(4), and 57(i) of the Investment Company Act of1940 and Rule 17d-1. I.Summary of Application Gladstone Capital Corporation (“GLAD”), Gladstone Investment Corporation (“GAIN”), Gladstone Lending Corporation (“Lending,” and collectively with GLAD and GAIN, the “Funds”), Gladstone Partners Fund, LP (“Partners”), Gladstone Management Corporation (“GMC”)on behalf of itself and its successors,1 and any Closed-End Fund (as defined below)(collectively with the Funds, Partners and GMC, the “Applicants”)hereby seek an order from the Securities and Exchange Commission (the “Commission”)under Sections 17(d), 57(a)(4), and 57(i)of the Investment Company Act of 1940 (the “1940 Act”)and Rule 17d-1 under the 1940 Act to the extent necessary to permit two or more of GLAD, GAIN, Lending, Partners, and each Closed-End Fund (as defined below),2 to (a)co-invest with each other in securities issued by issuers in private placement transactions in which GMC negotiates terms in addition to price (“Private Placement Securities”);3 and (b)make additional investments in securities of such issuers, including through the exercise of warrants, conversion privileges, and other rights to purchase securities of the issuers (“Follow-On Investments”). “Co-Investment Transaction” means any transaction in which an Investor (as defined below) participated together with 1 The term “successor,” as applied to GMC means an entity that results from a reorganization into another jurisdiction or change in the type of business organization. 2 All existing entities that currently intend to rely upon the requested Order have been named as Applicants. Any other existing or future entity that subsequently relies on the Order will comply with the terms and conditions of the Application. 3 The term “private placement transactions” means transactions in which the offer and sale of securities by the issuer are exempt from registration under the Securities Act of 1933 (the “1933 Act”). 2 Partners and/or one or more other Investors in reliance on the requested order (“Order”).4 “Potential Co-Investment Transaction” means any investment opportunity in which an Investor could not participate together with Partners and/or one or moreother Investors without obtaining and relying on the Order. The Order sought by this application would supersede the previous co-investment order issued to GLAD, GAIN, Partners, Gladstone General Partner, LLC, and GMC.5 II.Background A.Description of Applicants GLAD is a Maryland corporation, and GAIN is a Delaware Corporation, that are each organized as a closed-end management investment company that has elected to be regulated as a business development company under §54(a) of the 1940 Act. GLAD was organized on May 30, 2001 and commenced operations on August 31, 2001. As of September 30, 2011, GLAD had net assets of approximately $317 million. GLAD’s investment objective is to achieve a high level of current income by investing in debt securities, consisting primarily of senior notes, senior subordinated notes and junior subordinated notes, issued by established private businesses that are substantially owned by leveraged buyout funds, individual investors or are family-owned businesses, with a particular focus on senior notes. GAIN was organized on February 18, 2005, and commenced operations on June 22, 2005. As of September 30, 2011, GAIN had net assets of approximately $295 million. GAIN’s investment objectives are to achieve a high level of current income and capital gains by investing in debt and equity securities of established private businesses. Lending is a Maryland Corporation organized as a closed-end management investment company that has filed a notice of intent to elect to be regulated as a business development company pursuant to Section 6(f) of the 1940 Act. Lending was organized on December 7, 2009, but has not yet commenced operations. As of September 30, 2011, Lending had net assets of $0.Lending’s proposed investment objectives are to generate current income and, to a lesser extent, long-term capital appreciation through investing in syndicated and non-syndicated debt investments of small to mid-sized corporations that are typically larger companies than those in which GLAD or GAIN invest, but which may from time to time be similar to the types of investments in which GLAD and GAIN invest.To the extent that there is an investment that falls within the Objectives and Strategies of Lending and of GLAD or GAIN, Lending intends to co-invest with those two entities.“Objectives and Strategies” means an Investor’s investment objectives and strategies, as described in the Investor’s registration statement on Form N-2, other filings the Investor has made with the Commission under 1933 Act, or under the Securities Exchange Act of 1934, as amended, and the Investor’s reports to stockholders.The outstanding shares of beneficial interest for each GLAD and GAIN are listed and traded on the NASDAQ.At present, there is no intent to list Lending’s shares on any exchange, 4 No Independent Director will have a financial interest in any Co-Investment Transaction, other than indirectly through share ownership in one of the Investors (as defined below). 5 In re Gladstone Capital et al., SEC Rel. No. IC-27120 (Oct. 25, 2005)(notice), SEC Rel. No. IC-27150 (Nov. 22, 2005)(order) (the “Existing Order”). 3 however Lending would consider listing its shares on an exchange if market conditions were to support such an action. Partners is a limited partnership organized under Delaware law.Partners’ limited partnership interests have been privately placed with institutional investors, and Partners is excluded from the definition of investment company by section 3(c)(1) of the Act. Partners’ investment objective is similar to that of GLAD.GMC is the general partner of Partners. Partners has entered into an advisory agreement with GMC and an administration agreement with Gladstone Administration, LLC, which is a wholly owned subsidiary of GMC. GMC, an investment adviser registered with the Commission under the Investment Advisers Act of 1940 (“Advisers Act”), serves as investment adviser to each Fund and manages each Fund’s portfolio in accordance with the Fund’s investment objective and policies, makes investment decisions for each Fund, places purchase and sale orders for portfolio transactions for each Fund and otherwise manages the day-to-day operations of each Fund, subject to the oversight of each Fund’s Board of Directors. GMC is a corporation formed and existing under the laws of the State of Delaware. GMC is a wholly owned subsidiary of Gladstone Holding Corporation, which in turn is wholly owned by Gladstone Management Corporation Ltd. Mr. David Gladstone owns all of the voting securities of Gladstone Management Corporation Ltd., a Bermuda corporation.Mr. Gladstone is the Chairman and Chief Executive Officer of GMC and controls GMC. He is also the Chief Executive Officer and a Director of each Fund. Currently, Mr. Gladstone, along with George Stelljes III, and Terry Brubaker, are responsible for investment selection on behalf of each Fund. For the services provided to the Funds by GMC pursuant to an advisory agreement with each Fund, each Fund pays, or in the case of Lending will pay, a base management fee and two incentive based fees. GLAD and GAIN currently pay GMC a base management fee an annualized rate of 2.0% of total assets, including investments made with proceeds of borrowings, less any uninvested cash or cash equivalents resulting from borrowings. Lending will pay GMC a base management fee at an annualized rate of 1.0% of average gross assets invested in senior syndicated first lien loans and 2.0% of all other of average gross assets except there is no base management fee on cash and cash equivalents. Each Fund also pays, or in the case of Lending will pay, GMC a two part incentive fee: (i) a income-based incentive fee and (ii) a capital gains-based incentive fee. The income-based incentive fee rewards GMC if each Fund’s quarterly net investment income, prior to the deduction of any incentive fee, exceeds the hurdle rate and is paid by each Fund as follows: ● no incentive fee in any calendar quarter in which a Fund’s pre-incentive fee net investment income does not exceed the hurdle rate (7% annualized); ● 100% of each Fund’s pre-incentive fee net investment income with respect to that portion of such pre-incentive fee net investment income, if any, that 4 exceeds the hurdle rate but is less than 2.1875% in any calendar quarter (8.75% annualized); and ● 20% of the amount of each Fund’s pre-incentive fee net investment income, if any, that exceeds 2.1875% in any calendar quarter (8.75% annualized). The capital gains-based incentive fee is equal to 20.0% of the net realized capital gains since each Fund's inception, if any, computed net of all realized capital losses and unrealized capital depreciation since each Fund's inception, less any prior payments, and is determined and payable at the end of each fiscal year. As of December 1, 2011, Mr. Gladstone owned 1,136,974 shares, Mr. Brubaker owned 198,068 shares, and Mr. Stelljes owned 16,337 shares of GLAD (representing 5.4%, .94%, and .08% respectively of the outstanding shares). As of the same date, Mr. Gladstone owned 225,205 shares, Mr. Brubaker owned 34,821 shares, and Mr. Stelljes owned 26,053 shares of GAIN (representing 1.02%, .16% and .12% respectively of the outstanding shares).GMC does not own any shares of GLAD or GAIN.The initial shares of Lending are wholly owned by GMC. EachFund invests its assets so as to qualify for U.S. federal income tax treatment as a regulated investment company. Under current applicable income tax regulations, this will require, among other things, that at the end of each quarter, subject to certain exceptions, no more than 25% of the value of each Fund’s consolidated gross assets be invested in the securities of any single issuer or affiliated issuers and no more than 50% of the value of each Fund’s consolidated gross assets be invested in the securities of issuers representing in the case of any single issuer more than 5% of the Fund’s consolidated gross assets or more than 10% of that issuer’s voting securities. The board of directors of GLAD (the “GLAD Board”) and the board of directors of GAIN (the “GAIN Board”) are identical and each is comprised of ten directors, six of whom are not “interested persons,” within the meaning of Section 2(a)(19) of the 1940 Act (the “Non-Interested Directors”), of either GLAD or GAIN.The board of directors of Lending (the “Lending Board”, and collectively with the GLAD Board and GAIN Board, the “Funds’ Boards”) will consist of seven directors upon commencement of its initial public offering of shares of registered, non-traded common stock, four of whom will be Non-Interested Directors.The Ethics, Nominating and Corporate Governance Committee of each the Funds’ Boards selects and nominates any additional Non-Interested Directors who may be selected to serve on a Board.Each of the GLAD Board and GAIN Board consists of the same ten directors.In addition, all of the members of the Lending Board serve on the GLAD Board and the GAIN Board. Members of GLAD Board and GAIN Board David Gladstone George Stelljes III Terry Brubaker David Dullum Paul Adelgren (Non-Interested) 5 Michela English (Non-Interested) Gerard Mead (Non-Interested) John Outland (Non-Interested) Anthony Parker (Non-Interested) John Reilly (Non-Interested) Members of Lending Board David Gladstone George Stelljes III Terry Brubaker Paul Adelgren (Non-Interested) Michela English (Non-Interested) John Outland (Non-Interested) Anthony Parker (Non-Interested) From time to time GMC, or an entity controlling, controlled by, or under common control with GMC, may serve as investment adviser or sub-adviser to other closed-end management investment companies that have elected to be regulated as a business development company or other registered closed-end management investment companies (each a “Closed-End Fund”) that will engage in investment activities similar to those engaged in by GLAD, GAIN, and Lending.Companies sub-advised by GMC or an entity controlling, controlled by, or under common control with GMC are included in the term “Closed-End Fund” only if the sub-adviser controls the Closed-End Fund. B.Co-Investment Transactions The Applicants believe that it is in the best interests of GLAD, GAIN, Lending, and each Closed-End Fund (each of GLAD, GAIN, Lending and the Closed-End Funds an “Investor,” and collectively the “Investors”) to be able to participate in Co-Investment Transactions together, or together with Partners.The Investors and Partners seek to invest in Co-Investment Transactions in circumstances in which such Co-Investment Transactions may be prohibited pursuant to Section 54(a)(4) of the 1940 Act and Rule 17d-1 under the 1940 Act. In general, Section 57(a)(4) and Rule 17d-1, which is applicable to the Investors and Partners pursuant to Section 57(i) of the 1940 Act, prohibit joint transactions between a BDC (or any company controlled by the BDC) and: ● Any director, officer, employee, or member of an advisory board of a BDC; or any person (other than the BDC itself) who is an affiliated person of the forgoing pursuant to section 2(a)(3)(C)of the 1940 Act; or ● Any investment adviser or promoter of, general partner in, principal underwriter for, or person directly or indirectly either controlling,controlled 6 by, or under common control with, a BDC;6 or any person who is an affiliated person of any of the forgoing within the meaning of section 2(a)(3)(C) or (D) of the 1940 Act. GMC is the investment adviser to each Fund and will be an investment adviser or sub-advisor to each of the Closed-End Funds. In addition, GMC is the investment adviser to, and general partner of, Partners.The Investors and Partners may be deemed to be under the common control of GMC, and thus affiliated persons of each other under Section 2(a)(3)(C) of the 1940 Act.7As a result, these relationships might prohibit each Investor and Partners from participating in Co-Investment Transactions pursuant to Section 54(a)(4) and Rule 17d-1. III.Order Requested The Applicants respectfully request an order (the “Order”) of the Commission under Sections 17(d), 57(a)(4), and 57(i) under the 1940 Act, and Rule 17d-1 under the 1940 Act to permit, subject to the terms and conditions set forth below in this Application (the “Conditions”), two or more of the Investors and Partners to engage in Co-Investment Transactions with each other. Applicants request that the requested order supersede and replace the Existing Order.The board of any existing or future Investor that relies on the Order will approve that Investor’s participation in pro rata dispositions and follow-ons or, if the board does not so approve, any such disposition or follow-on will be submitted to the Investor’s Eligible Directors. The board of any Investor may at any time rescind, suspend or qualify its approval of pro rata dispositions and follow-ons with the result that all dispositions and/or follow-on investments must be submitted to the Eligible Directors. This Application seeks relief in order to (i) enable the Investors and Partners to avoid the practical difficulties of trying to structure, negotiate and persuade counterparties to enter into transactions while awaiting the granting of the relief requested in individual applications with respect to each Co-Investment Transaction that arises in the future and (ii) enable the Investors and Partners to avoid the significant legal and other expenses that would be incurred in preparing such individual applications. A.Section 57(a)(4) Section 57(a)(4) prohibits certain persons specified in Section 54(b) of the 1940 Act from participating in a joint transaction with the business development company, or a company controlled by the BDC in contravention of rules as prescribed by the Commission. In particular Section 57(a)(4) applies to: 6 Excluded from this category are the BDC itself and any person who, if it were not directly or indirectly controlled by the BDC, would not otherwise be under common control with the BDC. 7 Section 2(a)(20) of the 1940 Act defines “investment adviser” to an investment company to encompass both top-level investment advisers and sub-advisers to a fund.As a result, Adviser would be deemed under the 1940 Act to be an investment adviser of each Closed-End Fund, even if it were acting solely as a subadviser. 7 ●
